                                                         1   J. DAVID HADDEN (CSB No. 176148)
                                                             dhadden@fenwick.com
                                                         2   SAINA S. SHAMILOV (CSB No. 215636)
                                                             sshamilov@fenwick.com
                                                         3   RAVI R. RANGANATH (CSB No. 272981)
                                                             rranganath@fenwick.com
                                                         4
                                                             FENWICK & WEST LLP
                                                         5   Silicon Valley Center
                                                             801 California Street
                                                         6   Mountain View, CA 94041
                                                             Telephone:     650.988.8500
                                                         7   Facsimile:     650.938.5200

                                                         8   Counsel for Non-Party
                                                             AMAZON.COM, INC.
                                                         9

                                                        10
                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                        11
                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                        12
F ENWICK & W ES T LLP




                                                                                                  OAKLAND DIVISION
                        LAW




                                                        13
                                      MOUNTAI N VI EW
                         AT
                        ATTO RNEY S




                                                        14   DSS TECHNOLOGY MANAGEMENT, INC.                        Case No. 4:14-cv-05330-HSG
                                                        15                  Plaintiff,                              STIPULATION AND
                                                                                                                    ORDER EXTENDING DEADLINE
                                                        16            v.                                            PURSUANT TO LOCAL RULE 79-5
                                                        17   APPLE INC.,
                                                        18                  Defendant.
                                                        19

                                                        20          Pursuant to Civil L.R. 6-1(b), 6-2, and 7-12, non-party Amazon.com, Inc. (“Amazon”),
                                                        21   plaintiff DSS Technology Management, Inc. (“DSS”), and defendant Apple Inc. (“Apple”) (col-
                                                        22   lectively, the “Parties”), by and through their respective counsel, stipulate and agree as follows:
                                                        23          WHEREAS, on October 17, 2019, Apple filed a Notice of Motion and Motion for Claim
                                                        24   Construction and Summary Judgment (Dkt. 264) and the Declaration of Clayton Thompson and
                                                        25   exhibits in support thereof (Dkt. No. 264-1) (collectively, the “Motion”);
                                                        26          WHEREAS Apple’s Motion references or includes information produced by Amazon in
                                                        27   response to a subpoena, and which was designated and marked as “Confidential – Attorneys’ Eyes
                                                        28
                                                              STIPULATION AND ORDER EXTENDING
                                                              DEADLINE PURSUANT TO LOCAL RULE
                                                              79-5                                            1                      CASE NO.: 4:14-cv-05330-HSG
                                                         1   Only” by Amazon pursuant to the protective entered in this case;

                                                         2          WHEREAS, on October 17, 2019, Apple filed an Administrative Motion to File Document

                                                         3   Under Seal (Dkt. No. 257) (the “Sealing Motion”), regarding the confidential information pro-

                                                         4   duced by Amazon and filed by Apple in connection with the Motion;

                                                         5          WHEREAS, Local Rule 79-5 requires that Amazon submit a response and declaration to

                                                         6   the Court in support of sealing its confidential material within 4 days of the filing of Apple’s

                                                         7   Sealing Motion;

                                                         8          WHEREAS, Amazon received notice of Apple’s filing of Amazon confidential infor-

                                                         9   mation after close of business hours on October 17, 2019, and the deadline for Amazon to file its

                                                        10   response to the Sealing Motion is currently October 21, 2019, just two business after having re-

                                                        11   ceiving notice of the Sealing Motion;

                                                        12          WHEREAS, in order to provide Amazon with adequate time to evaluate the material filed
F ENWICK & W ES T LLP
                        LAW




                                                        13   by Apple and prepare, as necessary, response(s) and declaration(s) in support of sealing, the Parties
                                      MOUNTAI N VI EW
                         AT
                        ATTO RNEY S




                                                        14   have conferred and agreed to extend the deadline for Amazon to file its response(s) and declara-

                                                        15   tion(s) to Apple’s Sealing Motion by one week, until October 28, 2019;

                                                        16          WHEREAS, the Parties agree that no party will be prejudiced and no other deadlines will

                                                        17   be affected by the extension.

                                                        18          IT IS HEREBY STIPULATED AND AGREED by the Parties as follows:

                                                        19          Subject to the Court’s approval, Amazon’s deadline to submit response(s) and declara-

                                                        20   tion(s) regarding Apple’s Sealing Motion pursuant to Local Rule 79-5 is extended up to and until

                                                        21   October 28, 2019.

                                                        22          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                        23   ///

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                              STIPULATION AND ORDER EXTENDING
                                                              DEADLINE PURSUANT TO LOCAL RULE
                                                              79-5                                            2                      CASE NO.: 4:14-cv-05330-HSG
                                                         1   Dated: October 21, 2019                  /s/ Ravi Ranganath
                                                                                                      Ravi Ranganath
                                                         2                                            FENWICK & WEST LLP
                                                         3                                            Silicon Valley Center
                                                                                                      801 California Street
                                                         4                                            Mountain View, CA 94041
                                                                                                      Telephone: 650.988.8500
                                                         5                                            Facsimile:      650.938.5200
                                                         6                                            Counsel for Non-Party
                                                         7                                            AMAZON.COM, INC.

                                                         8

                                                         9
                                                             /s/ Kenneth Kula (by permission)         /s/ Hannah Cannom (by permission)
                                                        10   Kenneth Kula                             Hannah Cannom
                                                             BUETHER JOE & CARPENTER, LLC             WALKER STEVENS CANNOM LLP
                                                        11   1700 Pacific Avenue                      500 Molino Street
                                                             Suite 4750                               Suite 118
                                                        12
                                                             Dallas, TX 75201                         Los Angeles, CA 90013
F ENWICK & W ES T LLP




                                                                                                      (213) 337-9972
                        LAW




                                                        13   United Sta
                                      MOUNTAI N VI EW




                                                                                                      Email: hcannom@wscllp.com
                         AT




                                                             214-730-5660
                        ATTO RNEY S




                                                        14   Fax: 972-707-1248
                                                             Email: Ken.Kula@BJCIPLaw.com             Attorneys for Defendant
                                                        15                                            APPLE INC.
                                                        16   Attorneys for Plaintiff
                                                             DSS TECHNOLOGY MANAGEMENT,
                                                        17   INC.

                                                        18

                                                        19   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                        20

                                                        21
                                                             Dated: 10/22/2019
                                                        22                                      Honorable Haywood S. Gilliam, Jr.
                                                                                                United States District Judge
                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                             STIPULATION AND ORDER EXTENDING
                                                             DEADLINE PURSUANT TO LOCAL RULE
                                                             79-5                                 3                     CASE NO.: 4:14-cv-05330-HSG
